Title: To George Washington from Colonel William Thompson, 21 November 1775
From: Thompson, William
To: Washington, George


Prospect Hill, 21 November 1775. “Capt. George Nagle, of my Regiment, has lately been high Sheriff of Berks County in Pennsylvania his own private Business as well as that of the County must greatly suffer unless he can obtain leave of Absence . . . for about Six weeks.” Thompson encloses “a List of Gentlemen” recommended “for Commissions to fill up the Vacancies in my Regiment.”
